Grace, J.
(specially concurring). In my opinion, it does not sufficiently appear that the land sought to be excluded in this proceeding, *29borders upon the limits of the city. The affidavit of T. R. Atkinson, the city engineer, shows that it is fully bordered on three sides and partly on the fourth and, from wliat may be inferred from an examination of the record, it may be fully bounded on the fourth or eastern side.
The petition for the exclusion of the land does not include all, but only half of the Northern Pacific Railway Company, all of which lies east of the land in question. If the city limits extends to the east side of the railway right of way and only half of the right of way is sought to be excluded, with the petitioner’s land, then the east half of the right of way would not be excluded and still would be within the city limits, if the city limits includes all of the railroad right of way. The record is not sufficiently definite in this respect. If the land is wholly bordered on three sides and principally on the fourth by the city limits or wholly on the fourth, it would seem the petitioner has not brought himself within the spirit of the law.